Broydes, C. J.
Dunn was convicted in the municipal court of the city of Manchester of the violation of a certain ordinance of that city, and by certiorari took the case to the superior court of Meriwether county. Upon the hearing the judge of the superior court held that the ordinance was invalid and sustained the certiorari. The City of Manchester excepted to that judgment and sued out a writ of error.
In no criminal or quasi-criminal case has the State or any municipality the authority to except to any sentence, judgment, or decision of the court. Such exception can be made only by the accused.

Writ of error dismissed.


Luke and Bloodworth, JJ., concur.